Citation Nr: 0825185	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO. 04-38-500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to a disability rating in excess of 10 percent 
for service-connected right wrist disability.

3. Entitlement to a disability rating in excess of 10 percent 
for service-connected left distal radial wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at an RO hearing in March 2005 and at a Board 
hearing at the RO in June 2006. This matter was previously 
before the Board and was remanded in December 2006.


FINDINGS OF FACT

1. A right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right knee disability otherwise related to the 
veteran's active duty service.

2. The veteran's service-connected right wrist disability is 
manifested by subjective complaints of pain with objective 
evidence of limitation of motion with no evidence of 
ankylosis.

3. The veteran's service-connected left wrist disability is 
manifested by subjective complaints of pain with objective 
evidence of limitation of motion with no evidence of 
ankylosis.



CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by the veteran's active duty service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for a disability evaluation in excess of 10 
percent for right wrist disability are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 
5215 (2007).

3. The criteria for a disability evaluation in excess of 10 
percent for left distal radial wrist fracture are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In June 2003, October 2003, April 2006 and January 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

All the notice was not timely. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the December 2007 supplemental 
statement of the case after he received appropriate VCAA 
notice in the April 2006 and January 2007 VCAA letters. 
Moreover, in July 2007, the veteran corresponded with the RO 
and stated that he had no additional evidence to submit in 
relation to his pending claims. Thus, the Board finds that 
the essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating wrist disabilities in the 
September 2004 statement of the case. Additionally, the Board 
finds that the essential fairness of the adjudication process 
was not affected by this error as the veteran's July 2007 
statement indicated that he had no further evidence to submit 
in relation to his pending claims and the December 2007 
supplemental statement of the case readjudicated the 
increased rating claim after the September 2004 statement of 
the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). 

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for a right 
knee disability is warranted.

The evidence of record includes an October 2002 VA general 
medical examination report which shows that the veteran was 
diagnosed with bilateral "knee discomfort; right knee pre-
existing injury; asymptomatic."

The evidence also includes a February 2007 VA medical 
examination report, which is the only competent medical 
evidence of record which addresses the likelihood of an 
etiological relationship between the veteran's active duty 
service knee complaints and his current knee complaints. The 
examination report shows that the examiner reviewed the 
veteran's claims file, including his complaints of knee pain 
in service in 1998 and examined the veteran. The veteran 
reported that he injured his right knee during service when 
he fell and hit a hatchway in 1999 with subsequent right knee 
swelling and pain. The examiner concluded that the veteran 
had musculoskeletal right knee pain with the veteran 
reporting a history of right knee trauma. The examiner noted 
that he could not find any documentation for the veteran's 
reported trauma in the service medical records and that there 
was no evidence in the service medical records to suggest 
that the current right knee disorder had its onset during 
active duty service or was related to any in-service disease 
or injury. There are no contrary competent medical opinions 
of record.

Therefore, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's current 
right knee disorder is etiologically related to his active 
duty service period. It follows that entitlement to service 
connection for a right knee disability is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Ratings Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply). Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After careful review of the relevant evidence of record, the 
Board finds that entitlement to disability ratings in excess 
of 10 percent is not warranted for either the veteran's 
service-connected left or right wrist disabilities.

The relevant evidence of record includes an October 2002 VA 
examination report which shows that the veteran reported 
bilateral wrist trauma with clicking. The veteran reported 
discomfort in both wrists and that he believed he did not 
have normal grip strength. He denied any neurological 
symptoms. On objective examination, there was mild tenderness 
to palpation of the left wrist with full range of motion and 
strength bilaterally. The diagnoses were bilateral wrist 
pain, stable and left radial wrist non-displaced fracture, 
inactive.

July 2003 VA treatment records show complaints of left wrist 
pain. There was mild tenderness on examination, but no 
evidence of swelling. X-rays of the veteran's left wrist 
showed no acute osseous abnormality of the left wrist nor any 
evidence of acute fracture or dislocation. 

A November 2003 VA examination report shows that the veteran 
reported left wrist pain and weakness, fatigability, and lack 
of endurance when lifting heavy objects. He also reported 
that his left wrist becomes very stiff with repetitive 
movements at work. He denied instability, swelling, locking, 
or giving way. The veteran also reported right wrist pain, 
popping and clicking. 

On physical examination, sensation and strength were normal 
in both hands, with the exception of left thumb pain when 
performing flexion against strong resistance. Left wrist 
dorsiflexion was to 70 degrees. Left wrist palmar flexion was 
to 60 degrees. Radial deviation was to 20 degrees and ulnar 
deviation was to 42 degrees. Right wrist dorsiflexion was to 
76 degrees, palmar flexion was to 60 degrees, radial 
deviation was to 9 degrees, and ulnar deviation was to 44 
degrees. The diagnoses were left wrist fracture, mild 
functional impairment; right wrist pain, mild functional 
impairment.

An April 2004 VA treatment record shows that the veteran 
complained of right wrist pain. On examination, the veteran's 
wrist was without erythema, effusion or warmth. There was 
pain on extension, but no pain on any other range of motion. 
Wrist strength was normal. The examiner suspected tendonitis 
secondary to overuse.

May 2006 private medical records show that the veteran 
reported incurring a right wrist injury at work. The 
diagnosis was right wrist sprain/strain.

A February 2007 VA examination report shows that the veteran 
reported fracturing his left wrist snowboarding in 1999. He 
reported current pain just below the wrist with no reported 
weakness, stiffness, swelling, heat, redness, instability, 
giving way, locking, fatigability or lack of endurance. He 
also denied any flare-ups. When asked to describe the effects 
of the condition on the veteran's usual occupation and daily 
activities, the examiner stated "none."

As for the veteran's right wrist, the examiner noted that the 
veteran's claims file reflected that the veteran injured his 
wrist at work in 2006 and reported daily pain since that time 
with popping, snapping, tingling and poor grip. He denied 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, lack of endurance and flare-ups. The 
veteran reported that since his 2006 injury, he has 
difficulty gripping with his right hand and this has affected 
his ability to work.

On objective examination, the left wrist had no evidence of 
painful motion, edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement. 
There was tenderness on palpation over the ulnar aspect of 
the wrist with no objective evidence of deformity, 
angulation, false motion, malunion or loose motion. The joint 
was not painful on motion and the range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use. Range 
of motion of the left wrist was within normal limits.

On objective examination, the right wrist had objective 
evidence of painful motion with no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement. The veteran had a normal 
grip with no sensory or motor deficits. The range of motion 
or joint function were not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use. Dorsiflexion was limited to 60 degrees by pain. The 
examiner's diagnoses were left distal radial wrist fracture 
with no residual impairments and right wrist musculoskeletal 
injury with recent fall and work related re-injury causing 
moderate residual functional impairments.

The veteran's bilateral wrist disabilities are currently 
rated under Diagnostic Code 5215, which provides a 10 percent 
rating for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5215. 10 percent is the maximum rating 
allowed under Diagnostic Code 5215. The only other Diagnostic 
Code applicable to wrist disabilities is Diagnostic Code 
5214, which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion. 38 C.F.R. § 4.71(a), Diagnostic Code 
5214. As none of the medical evidence of record shows that 
the veteran has ankylosis in his wrists, the Board finds that 
a higher disability rating is not warranted for the veteran's 
bilateral wrist disabilities.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for a right knee disability is denied.

A disability rating in excess of 10 percent for service-
connected right wrist disability is denied.

A disability rating in excess of 10 percent for service-
connected left distal radial wrist fracture is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


